Name: 86/365/EEC: Council Decision of 24 July 1986 adopting the programme on cooperation between universities and enterprises regarding training in the field of technology (Comett)
 Type: Decision
 Subject Matter: teaching;  business classification;  technology and technical regulations;  cooperation policy
 Date Published: 1986-08-08

 Avis juridique important|31986D036586/365/EEC: Council Decision of 24 July 1986 adopting the programme on cooperation between universities and enterprises regarding training in the field of technology (Comett) Official Journal L 222 , 08/08/1986 P. 0017*****COUNCIL DECISION of 24 July 1986 adopting the programme on cooperation between universities and enterprises regarding training in the field of technology (COMETT) (86/365/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 128 and 235 thereof, Having regard to Council Decision 63/266/EEC of 2 April 1963 laying down general principles for implementing a common vocational training policy (1), and in particular the second, sixth, seventh, ninth and 10th principles thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the fundamental objectives of the common vocational training policy set down in the second principle of Decision 63/266/EEC refer in particular to broadening vocational training on the basis of a general education to meet requirements arising from technical progress and relating closely the different forms of vocational training to the various sectors of the economy; Whereas it is not certain that the Treaty has provided all the powers required for the adoption of this Decision, which appears necessary in order to attain, in the course of the operation of the common market, the objectives of the Community and, in particular, the harmonious development of economic activities throughout its territory; whereas it would therefore appear justifiable, in the interest of certainty as to the law, to have recourse in addition to Article 235 of the Treaty; Whereas the Council has already agreed on Community action in this field through its resolution of 2 June 1983 concerning vocational training measures and new information technologies (5) as well as through the resolution of the Council and of the Ministers for Education, meeting within the Council, of 19 September 1983 on measures relating to the introduction of new information technology in education (6); Whereas the Council in its conclusions of 7 June 1984 on technological change and social adjustment (7) requested the Commission to develop, and where necessary, to initiate, work with the purpose of strengthening cooperation between industry and training institutions, in particular advanced training institutions with a view to improving the provision of initial training and the imparting of new skills to those whose employment is affected by technological innovations; Whereas the Council has adopted measures with a view to strengthening technological cooperation at Community level, in particular with its Decisions 85/141/EEC (8), 85/195/EEC (9), 85/196/EEC (10) and 85/197/EEC (11) concerning ESPRIT, Biotechnology, BRITE and the plan to stimulate European scientific and technical cooperation and interchange; Whereas the European Council, at its meeting in March 1985, reiterated the importance of strengthening the technological base and competitiveness of industry and, in that context, emphasized the necessity to make better use of human resources, in particular by means of increased cooperation between higher education and industry; Whereas at its meeting on 3 June 1985 the Council and the Ministers for Education, meeting within the Council, exchanged views on objectives for joint action in this field; Whereas on 24 May 1983 the European Parliament adopted a resolution on the competitiveness of Community industry (1) in which it called for efforts to be made in vocational training and training for managers of undertakings; whereas that resolution complements the resolution concerning measures of vocational training relating to the introduction of new information technologies (2) and the other resolutions, notably those rela- ting to higher education and the development of cooperation between higher-education institutions (3) and on the Community research and development programme in the field of information technologies (4) and on a plan to stimulate European cooperation and scientific and technical interchange (5); Whereas on 3 June 1985 the Council adopted the resolution on equal opportunities for girls and boys in education and training (6); whereas on that basis, the development, at Community level of a human resources strategy must involve representatives of both sexes; Whereas the exploitation of technological developments throughout industry will depend on the versatility, skills and enterprise of the workforce; whereas, in this context, there is an urgent need to develop, at Community level, appropriate Community policies as a complement to an overall Community strategy for industrial research and development and innovation policies; Whereas cooperation between university and enterprise in the field of training must be developed both within Member States, particularly at local and regional level, and be assisted by Community measures involving, as far as possible, existing bodies in the Member States, After wide-ranging consultations on the subject organized by the Commission, and having regard in particular to the opinion of the Advisory Committee for Vocational Training, HAS DECIDED AS FOLLOWS: Article 1 A programme designed to strengthen and to stimulate intra-Community cooperation between universities and enterprises regarding training, including ongoing training, in the field of technology, hereinafter referred to as the 'COMETT programme', is hereby adopted for a four-year period commencing on 1 January 1986. The COMETT programme shall consist of two phases: a preparatory phase (1986) and an operational phase (1987 to 1989). The detailed arrangements for the COMETT programme are contained in the Annex. Article 2 For the purposes of the COMETT programme: - the term 'university' is used in its general sense to indicate all types of post-secondary education and training establishments which offer, where appropriate within the framework of advanced training, qualifications or diplomas of that level, whatever such establishments may be called in the Member States, - the term 'enterprise' is used to indicate all types of economic activity, including both large and small and medium-sized undertakings, whatever their legal status or the manner of applying new technologies. Article 3 The objectives of the COMETT programme shall be as follows: (a) to give a European dimension to cooperation between universities and enterprises in training relating to innovation and the development and application of new technologies; (b) to foster the joint development of training programmes and the exchange of experience, and also the optimum use of training resources at Community level; (c) to improve the supply of training at local, regional and national level with the assistance of the authorities concerned, thus contributing to the balanced economic development of the Community; (d) to develop the level of training in response to technological change and social changes by identifying the resulting priorities in existing training arrangements which call for supplementary action both within Member States and at Community level, and by promoting equal opportunities for men and women. Article 4 The funds estimated as necessary for the implementation of the COMETT programme amount to 45 million ECU. This amount is intended to finance the various support and complementary measures set out in the Annex. Article 5 1. The Commission shall implement the COMETT programme in accordance with the provisions of the Annex. 2. In the performance of that task the Commission shall be assisted by a committee. The committee, consisting of two representatives of each Member State, shall be set up by the Commission on the basis of nominations by the Member States. Members of the committee may be assisted by experts or advisers. The committee shall be chaired by a Commission representative. The proceedings of the committee shall be confidential. The committee shall adopt its own rules of procedure. Secretarial services shall be provided by the Commission. 3. The Commission may consult the committee on any matter concerning the implementation of the COMETT programme. The Commission shall inform the committee regularly of projects under consideration which fall below the thresholds referred to in point (b) of paragraph 4. 4. The committee shall deliver opinions on the following points: (a) the general guidelines governing the COMETT programme; the general guidelines for the financial assistance to be provided by the Community (amounts, duration and recipients of assistance); questions concerning the general balance of the COMETT programme, including a breakdown of the various types of action; (b) the procedure for selecting the various types of project described in the Annex; any measures which require a Community contribution of more than 100 000 ECU. If the Committee delivers a negative opinion on any aspect of finalization of the COMETT programme, the Commission shall amend its initial draft to take account of the Committee's opinion. Within a period of two months after the programme has been communicated for the second time, the Commission shall take a final decision, except in cases where - in respect of the topics referred to in point (a) above - a qualified majority of representatives of the Member States asks for the matter to be referred to the Council. In that event, the Council may adopt a different position within two months. In the absence of such a Council decision, the Commission shall take a final decision. 5. An annual report regarding the implementation of the COMETT programme shall be submitted by the Commission to the European Parliament, the Council and the Advisory Committee on Vocational Training set up under Decision 63/266/EEC and also to the Education Committee set up pursuant to the resolution of the Council and the Minsiters for Education, meeting within the Council, of 9 February 1976 (1). 6. The Commission shall ensure that the COMETT programme is consistent with the other Community research and development action already programmed. Article 6 The Commission shall submit a report to the European Parliament, the Council, and the Economic and Social Committee by 31 October 1988 on experience in implementing the COMETT programme, together with a proposal regarding the arrangements for continuing it, if appropriate. The Council shall take a decision on this proposal by 31 October 1989 after consulting the European Parliament and the Economic and Social Committee. The Council shall, in the light of the abovementioned report, reassess the amount referred to in Article 4 by 31 December 1988. Done at Brussels, 24 July 1986. For the Council The President A. CLARK (1) OJ No 63, 20. 4. 1963, p. 1338/63. (2) OJ No C 234, 13. 9. 1985, p. 3. (3) OJ No C 345, 31. 12. 1985, p. 414. (4) OJ No C 344, 31. 12. 1985, p. 4. (5) OJ No C 166, 25. 6. 1983, p. 1. (6) OJ No C 256, 24. 9. 1983, p. 1. (7) OJ No C 184, 11. 7. 1984, p. 1. (8) OJ No L 55, 23. 2. 1985, p. 1. (9) OJ No L 83, 25. 3. 1985, p. 1. (10) OJ No L 83, 25. 3. 1985, p. 8. (11) OJ No L 83, 25. 3. 1985, p. 13. (1) OJ No C 135, 24. 5. 1983, p. 27. (2) OJ No C 161, 20. 6. 1983, p. 32. (3) OJ No C 104, 16. 4. 1984, p. 48. (4) OJ No C 13, 17. 1. 1983, p. 216. (5) OJ No C 315, 26. 11. 1984, p. 116. (6) OJ No C 166, 5. 7. 1985, p. 1. (1) OJ No C 38, 19. 2. 1976, p. 1. ANNEX 1. The COMETT programme comprises a range of transnational projects to strengthen and encourage cooperation between universities and enterprise within the European framework in regard to both initial and ongoing training in response to technological change and social changes. These measures are directed at trainees, including new graduates, persons in active employment, including employers' and workers' representatives and the training officers concerned. 2. Within the framework of the COMETT programme the projects which are to receive Community assistance will be chosen on the basis of, in particular, their stimulative and exemplary character, and their contribution to strengthening a European sense of identity and to intensifying cooperation between universities and enterprises with regard to training. The choice will be made regardless of the involvement of the undertakings concerned in Community research and development projects and it shall take particular account of the training requirements of small and medium-sized undertakings. 3. The following measures will be implemented in the course of the COMETT programme. A. European Network (a) Setting up and development of a European network of university-enterprise training partnerships (UETPs) having as one objective transnational cooperation, particularly in the following fields: organization of training schemes in undertakings, exchanges of staff, of trainees and of training officers from other Member States; developing joint transnational cooperation projects in the field of training, technical assistance, monitoring and evaluation Community-wide. A key criterion in the choice of UETPs for participation in the European network will be their capacity to respond to specific training needs at local, regional and national level in cooperation with the relevant public agencies and organizations and to carry out with this object in mind operations such as: exchange of staff, of trainees and of training officers; training schemes in undertakings; joint development and production of training materials, and retraining and refresher programmes for skilled company personnel, especially those from small and medium-sized undertakings, and for training officers. (b) The Commission will provide technical assistance for setting up and operating the network, relying as far as possible on the support of existing bodies in the Member States. (c) The Community will grant financial support for activities with a European dimension carried out by the UETPs selected. This flat-rate contribution shall not exceed 50 % of the expenditure eligible, with a ceiling of 50 000 ECU per annum per UETP. (d) The activities to be undertaken under this Section A will not exceed 17 % of the overall budget allocated to the COMETT programme, subject - with regard to this Section A and to Sections B to E below - to any changes which may arise as the implementation of the programme proceeds. B. Transnational exchanges (a) Specific incentives (1) to promote, for the benefit of all Member States, the transnational exchange of trainees, including new graduates, and university staff and the staff of undertakings through: (i) grants for trainees, including new graduates, undergoing periods of training in undertakings established in other Member States; (ii) fellowships for university staff seconded to undertakings in other Member States; (iii) fellowships for the staff of undertakings and business personnel seconded to universities in other Member States. (b) The Community's financial contribution will be limited to costs directly incurred under subparagraphs (i), (ii) and (iii) above: direct and indirect mobility costs of recipients of grants or fellowships, costs of preparing, supervising and organizing the activities implemented and, where necessary, costs of language courses for beneficiaries. As a general rule, this flat-rate contribution will not exceed a ceiling of 4 000 ECU per beneficiary under subparagraph (i) and of 12 000 ECU under subparagraphs (ii) and (iii). (c) Total aid to be committed under this Section B will not exceed 50 % of the overall budget allocated to the COMETT programme. C. Joint ongoing training projects (a) Support for work on devising, developing and testing at European level joint projects for ongoing training initiated jointly by different undertakings in connection with the universities concerned in fields related to new technologies. Support for ongoing training courses for the rapid dissemination in universities and undertakings of the results of research and development in the new technology field. (b) The Community's financial contribution will be limited to 42 % both of the costs of devising and producing joint projects for ongoing training - with a ceiling of 500 000 ECU per project - and of the operating costs of the training courses. D. Multilateral initiatives for developing multi-media training systems (a) Support for multilateral initiatives with regard to multi-media training systems using new information and communication technologies including television, where appropriate, with particular emphasis on the training of training officers and staff of undertakings. (b) The Community's financial contribution will be limited to 50 % of all the expenditure incurred under the initiatives relating to this Section D with a ceiling of 400 000 ECU per project. Total aid to be committed under Sections C and D will not exceed 30 % of the overall budget allocated to the COMETT programme. E. Additional measures implemented by the Commission (a) These measures shall concern: (i) an exchange of information and experience; (ii) the analysis and monitoring of developments in qualifications in regard to new technologies; (iii) a better mutual understanding of the obstacles hindering the development of university-enterprise cooperation in the field of advanced training with a view to the strengthening of such cooperation. (b) The expenditure to be committed under this Section E will not exceed 3 % of the overall budget allocated to the COMETT programe. (1) The number of persons eligible for such incentives is estimated at a maximum of 10 000 for subparagraph (i), 350 for subparagraph (ii) and 350 for subparagraph (iii).